IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRIAN C. SMITH-MCCONNELL,                  : No. 284 WAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
TODD T. THOMPSON FUNERAL HOME,             :
INC., AND TODD T. THOMPSON,                :
FUNERAL DIRECTOR,                          :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.